Citation Nr: 0618916	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to service-connected right thumb disability.

2.  Entitlement to service connection for seizures secondary 
to service-connected right thumb disability.

3.  Entitlement to service connection for high blood pressure 
secondary to service-connected right thumb disability.

4.  Entitlement to an increased disability rating for a right 
thumb disability, currently evaluated as 20 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:   Disabled American Veterans

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to April 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of December 2002, May 2003, and April 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  

The veteran was scheduled for a Board hearing in Washington, 
DC; however, he did not report to that hearing.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2005).  

On another matter, in a November 2002 correspondence, the 
veteran raised a claim of entitlement to special monthly 
compensation based on the loss of use of his right hand.  The 
RO has not adjudicated this issue.  Thus, the issue is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran contends, in essence, that his service-connected 
right thumb disability is more severe than currently 
evaluated and that he has depression, seizures, and high 
blood pressure secondary to his service-connected right thumb 
disability.  He asserts that his right thumb disability 
caused his depression, which in turn caused his seizures and 
high blood pressure.  He also asserts that his depression and 
high blood pressure cause his seizures.  

After review, the Board observes that further development is 
required prior to adjudicating all of the above claims.  In 
the December 2003 correspondence, the veteran also indicated 
that he had received treatment at the Little Rock VA Medical 
Center (VAMC) for his depression in October and December 
2003.  In a June 2004 correspondence, he indicated that he 
was scheduled for treatment for his seizures at the Little 
Rock VAMC in June and July 2004, and for his right hand in 
July 2004.  The above treatment reports are not of record.  
The record only contains reports dated through February 2004, 
and a few dated in January 2005.  In this regard, the Board 
observes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Furthermore, most of the VAMC reports of record 
were submitted by the veteran, and not obtained by the RO.  
Thus, the RO should obtain and associate them with the claims 
file all treatment reports from the above VAMC since February 
2004, to include those referenced above.

The Board notes that the veteran has not indicated any 
outstanding VAMC records for his high blood pressure.  
However, in light of his assertions that his right thumb 
disability caused his depression, which caused his high blood 
pressure, and the fact that there are outstanding medical 
records regarding his depression, the Board finds that those 
outstanding records may be relevant to the issue of high 
blood pressure.  

Because the above claims for service connection and an 
increased disability rating are being remanded, the Board 
observes that the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
must also be remanded.  In this regard, the Board notes that 
the outcomes of the above issues may impact his TDIU claim.  
See Green v. West, 11 Vet. App. 472, 476 (1998) (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); Moffitt v. 
Brown, 10 Vet. App. 214, 222 (1997); see also VAOPGCPREC 6-
99, 64 Fed. Reg. 52,375 (1999).  Thus, a Board decision on 
the TDIU claim at this time would be premature.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or effective date for the claims on appeal.  
As these questions are currently involved, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that informs the veteran that a disability 
rating and effective date for the award of benefits are 
assigned when service connection is granted, and also 
includes an explanation of the type of evidence needed to 
establish a disability rating and effective date.

Lastly, in February 2003, the veteran submitted a statement 
revoking his power of attorney, previously in favor of 
Disabled American Veterans (DAV).  Although he was given an 
opportunity to designate a new representative, he has not yet 
done so.  However, the RO has continued to send 
correspondence to the former representative and obtain 
arguments from the former representative.  To ensure due 
process, the Board finds that the veteran should be provided 
with the forms needed to designate a representative, should 
he so desire.  If he chooses to proceed unrepresented, the RO 
should acknowledge the revocation of DAV's power of attorney.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, and 
provide him with an appropriate 
opportunity to designate a representative 
if he so desires.  If he chooses to 
proceed unrepresented, the RO should 
acknowledge the revocation of DAV's power 
of attorney dated in February 2003.

2.  With respect to all of the issues on 
appeal, the RO should send the veteran and 
his representative, if any, a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman, supra.

3.  After completing any necessary 
development, the RO should readjudicate 
all of the issues on appeal

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

